               Case 6:10-bk-03756-KSJ                Doc 71        Filed 12/17/18         Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:                                                                     CASE NO.: 6:10-bk-3756-KSJ
EARL BRAXTON, JR. and
VALERIE A. BRAXTON aka
VALERIE PERKINS-BRAXTON,
Debtor(s)
_____________________________/

                          OBJECTION TO CLAIM #3 OF CREDITOR,
                       FEDERAL NATIONAL MORTGAGE ASSOCIATION

                         NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

          Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further notice
or hearing unless a party in interest files a response within 30 days from the date set forth on the attached proof of
service, plus an additional three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at 400 W.
Washington Street, Ste. 5100, Orlando, FL 32801 and serve a copy on the movant’s attorney, Stephen R. Caplan, Esq.,
31 N. Hyer Ave., Orlando, FL 32801, and any other appropriate persons within the time allowed. If you file and serve
a response within the time permitted, the Court will either schedule and notify you of a hearing, or consider the
response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not oppose the relief
requested in the paper, will proceed to consider the paper without further notice or hearing, and may grant the relief
requested.


       COME NOW Debtors, EARL BRAXTON, JR. and VALERIE A. BRAXTON, by and
through the undersigned counsel, and file this Objection to claim #3 of Creditor FEDERAL
NATIONAL MORTGAGE ASSOCITION and as grounds therefore would state as follows:

         1.       The Debtors filed a Chapter 7 bankruptcy on March 9, 2010.

         2.       On May 3, 2010 the Trustee filed a Notice of Recovery of Assets and the Court
                  issued a Notice of Deadline to File Proof of Claim with a deadline of August 9,
                  2010.

         3.       Creditor, FEDERAL NATIONAL MORTGAGE ASSOCIATION., filed general
                  unsecured claim No.3 on December 11, 2018, in the amount of $90,067.63 based
                  on a mortgage deficiency.

         4.       Claim was filed years after the claims deadline, was not filed timely and therefore
                  the Creditor should not share in any distribution from the estate.

         5.       The Debtors have standing to file this Objection as they stand to receive a sum of
                  money from the estate after the Trustee pays all timely filed Claims and expense
                  of the estate.
            Case 6:10-bk-03756-KSJ         Doc 71     Filed 12/17/18    Page 2 of 2



       WHEREFORE Debtors, EARL BRAXTON, JR. and VALERIE A. BRAXTON, by and
through the undersigned attorney, request an order sustaining this objection and disallowing claim
#3 because it was not a timely filed claim.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
United States First Class Mail, postage pre-paid or electronic transmission to Federal National
Mortgage Association, c/o Kimberly Dawson, 5600 Granite Pkwy, Plano, TX 75024; Active Data
Technologies, Attn.: Bradford Geisen, CEO, 1095 Broken Sound Pkwy., Ste. 100, Boca Raton, FL
33487; and Marie E. Henkel, Trustee, 3560 S. Magnolia Ave., Orlando, FL 32806 this 17th day of
December 2018.


                                             /s/ Stephen R. Caplan, Esq.______________
                                             STEPHEN R. CAPLAN, ESQUIRE
                                             31 N. Hyer Ave.
                                             Orlando, FL 32801
                                             FLB No.: 835153
                                             Tel No: (407) 872-6249
                                             Facsimile: (407) 425-1501
                                             Attorney for Debtors
